 



EXHIBIT 10.2
EXECUTION VERSION
SHORT FORM DISTRIBUTION AGREEMENT
Dated as of December __, 2007 (the “Effective Date”)
The Parties:
Infogrames Entertainment SA, Atari Interactive Inc. and Atari Europe SAS
(collectively, “Publisher”)
And:
Atari Inc., a Delaware corporation, having its registered office at 417 5th
Avenue, New York 10016, United States of America (“Distributor”).
This binding short form distribution agreement (this “Short Form Distribution
Agreement”) sets forth the principal terms and conditions agreed to by the
parties under which, among other things, Distributor shall have the exclusive
right to sell and distribute in the Territory (as such term is defined below)
during any applicable Game Term (as such term is defined below) all interactive
entertainment software games developed by or on behalf of the Publisher or its
affiliates, the rights to which are owned by or licensed to the Publisher or its
Affiliates, or to which the Publisher or its Affiliates acquire rights
(collectively, the “Games”), and for which the parties shall have completed and
executed a separate appendix in the form attached hereto as Exhibit A (each a
“Game Details Appendix”), with each Game to be distributed during the applicable
Game Term specified in the applicable Game Details Appendix. The parties shall
enter into good faith negotiations and enter into a long form distribution
agreement on or before January 18, 2008 encompassing the terms set forth in this
Short Form Distribution Agreement and such other business and legal terms and
conditions (including, without limitation, customary mutual representations,
warranties, indemnities, limitations of liability and confidentiality
obligations.) upon which the parties hereto may mutually agree (such long form
distribution agreement being referred to herein as the “Long Form Distribution
Agreement”). In connection therewith: (a) on or before December 12, 2007,
Publisher shall provide Distributor with the first draft of the Long
Form Distribution Agreement; and (b) on or before December 19, 2007, Distributor
shall provide Publisher with the second draft of the Long Form Distribution
Agreement that contains Distributor’s revisions thereto.
Subject to the foregoing, it is our intention that the Long Form Distribution
Agreement would contain the following principal terms:

1.   Replacement of Prior Distribution Agreements:       With respect to all
Games commercially released before the Effective Date, the following two
(2) distribution agreements (collectively, with any all amendments and addenda
thereto, the “Prior Distribution Agreements”) shall remain in full force and
effect: (a) Distribution Agreement between Publisher and Distributor dated
December 16, 1999 and (b) Distribution Agreement between Publisher and
Distributor dated October 2, 2000. With respect to all Games commercially
released on or after the Effective Date, this Short Form Distribution Agreement
supersedes, replaces and terminates the Prior Distribution Agreements. A
symmetrical long form distribution agreement, with the same terms and conditions
as those in this Short Form Distribution Agreement (with the exception of
Section 9), where Atari Inc. is the Publisher and where Infogrames Entertainment
SA, Atari Interactive Inc. and Atari Europe SAS collectively

1



--------------------------------------------------------------------------------



 



    are the Distributor shall also be negotiated in good faith between the
parties during the same period.   2.   Grant of Rights:       Exclusivity:
During the Term of Exclusivity (as hereinafter defined in Section 4),
Distributor shall have the exclusive right to contract with Publisher for the
Distribution Rights (as such term is defined below) in the Territory for all
Games that are released in the Packaged Media Format during the Term of
Exclusivity. With respect to any Game for which Distributor fails to respond to
Publisher within ten (10) days following receipt of information relating thereto
or for which, following negotiations with respect to a Game Details Appendix as
provided herein, the Publisher and Distributor do not enter into a Game Details
Appendix, Publisher shall be free to negotiate with any third party(ies) other
than Affiliates (as hereinafter defined) regarding the distribution of such Game
in the Physical Media Format and/or Digital Download Format in the Territory.
Publisher shall not accept any offer from any such third party(ies) without
first giving Distributor ten (10) days following receipt by the Distributor of
all information that Publisher provided to such third party(ies) with respect to
the Game and such offer in order to match such offer. If Distributor fails to
respond or does not agree to match such offer within such ten (10) day period,
Publisher is then free to enter into an agreement with such third party(ies) on
the terms of such offer. If Distributor exercises its right to match such offer,
then Publisher and Distributor shall promptly execute a Game Details Appendix
that contains the terms and conditions of such offer. If neither Distributor nor
such third party(ies) agree to the terms and conditions of such offer, the
matching rights set forth in this paragraph will continue in full force and
effect upon the terms contained herein with respect to any other offer that
Publisher receives for such Game regardless of whether such offer is from such
third party or another third party. As used in this Short Form Distribution
Agreement, an “Affiliate” of any person means any other person controlling,
under common control with, or controlled by the referenced person. An person
shall be deemed to control another person if such person owns, directly or
indirectly, thirty-three percent (33%) or more of the voting stock of the second
person (provided that such percentage shall be 50% or more for purposes of the
first paragraph of this Short Form Distribution Agreement), has the right to
elect or nominate a majority of the board of directors or other governing body
of such person, or otherwise has the power, whether by contract or otherwise, to
control or direct the policies or management of such person.       Distribution
Rights. Publisher grants Distributor the exclusive right to distribute and sell
the Games for which the parties enter into a Game Details Appendix (the
“Selected Games”) during the Term in the Territory in the Packaged Media Format
(as hereinafter defined) and in the Digital Download Format (provided such
digital rights were granted to Publisher for the Territory) (the “Distribution
Rights”). The foregoing Distribution Rights regarding the Digital Download
Format shall automatically revert to Publisher if: (a) during the first year of
the Term of Exclusivity, the gross revenues that Distributor receives from its
exploitation of such rights is less than X percent (X%) (such percentage to be
defined in the Long Form Distribution Agreement) of Distributor’s total gross
revenues during such period; or (b) during any year thereafter, the gross
revenues that Distributor receives from its exploitation of such rights is less
than Y percent (Y%) (such percentage to be defined in the Long Form Distribution
Agreement) of Distributor’s total gross revenues during such period. As used in
this term sheet: “Packaged Media Format” shall mean the distribution of Games
via a physical, packaged media in general use during the Term for the storage
and distribution to end users of interactive software games for a Platform (as
defined in the applicable Game Details Appendix); and “Digital Download Format”
shall mean the distribution of any Game via a digital download of the Packaged
Media Format thereof only. All other rights which are not expressly granted to
Distributor for example,

2



--------------------------------------------------------------------------------



 



    inter alia, subscription sales and management, community management, virtual
property sales and management, virtual and physical game card sales, are
excluded from this Short Form Distribution Agreement and are exclusively
reserved for Publisher.       MMOGs, Casual Games and Online Games.
Notwithstanding any other provisions of this Short Form Distribution Agreement,
with respect to any MMOG, Casual Game or Online Game (each, as hereinafter
defined) that Publisher makes available in the Packaged Media Format and subject
to Publisher and Distributor entering into a Game Details Appendix with respect
thereto, Distributor shall have the exclusive right to distribute and sell such
MMOG, Casual Game or Online Game in the Packaged Media Format and Digital
Download Format.       As used in this Short Form Distribution Agreement:

  •   “MMOG” shall mean any Game that is accessible primarily via the Internet
(with or without the use of video game discs) or other network through personal
computers and/or other electronic hardware platforms and in which (a) the Game
is playable simultaneously by more than one hundred (100) users, and (b) the
users are able to interact with other users (e.g., via in-game avatars) in a
Persistent manner. As used herein, “Persistent” shall mean that one or more
aspects of the state of the Game setting (e.g., the characters, world and/or
universe) is maintained and developed continually in a manner that allows the
user experience to continually evolve over time.     •   “Casual Game” shall
mean any Game (a) whose primary play pattern provides users with activities
involving very low degree of skill (mental or physical); (b) that is targeted at
the mass market with very simple rules making them easy to learn and play;
(c) that requires no long term commitment or special skills; and (d) that has a
simplistic play pattern and often is playable using a one-button mouse or
cellphone keypad. Casual Games usually utilize one or both of the following
(2) two business models: (i) downloadable games, primarily available on PC, with
limited trials, i.e., try before you buy, for a relatively low price and/or
(ii) free on-line or free to download and try (but may generate revenue through
in-game advertising).     •   “Online Game” shall mean any Game that is played
through an Internet browser.

    For purposes of clarification: (x) Distributor shall not have the foregoing
right to distribute and/or sell any MMOG, Casual Game or Online Game that
Publisher does not make available in the Packaged Media Format; and
(y) Publisher shall have the exclusive online exploitation right to MMOGs,
Casual Games and Online Games.       Marketing Rights. Publisher grants
Distributor the non-transferable right to market, advertise and promote the
Packaged Media Format version and the Digital Download Format version of each
Selected Game in the Territory during the applicable Game Term (excluding the
any sell-off period). Subject to the terms and conditions of this Short Form
Distribution Agreement, Publisher hereby grants to Distributor, under
Publisher’s trademark rights, a non-transferable, non-exclusive, license to
display and reproduce the Infogrames trademark (and any other trademarks owned
or controlled by the Publisher and its Affiliates and agreed to by the Publisher
and the Distributor in the Long Form Distribution Agreement) to market,
advertise and promote the Packaged Media Format version and the Digital Download
Format version of each Selected Game in the Territory during the applicable Game
Term (excluding the any sell-off period set forth in the applicable Game Details
Appendix) subject to Publisher’s approval thereof, which approval shall not be
unreasonably withheld.

3



--------------------------------------------------------------------------------



 



    Sublicensing; Subcontracting. The sublicensing and/or subcontracting by
Distributor of any rights relating to each Game shall be expressly subject to
the prior written approval of Publisher; such approval may not be unreasonably
withheld.       Rights Not Granted. Any and all rights which are not expressly
granted to Distributor pursuant to this Short Form Distribution Agreement are
deemed to be reserved by Publisher.   3.   Territory: The “Territory” is the
United States of America, Canada and Mexico; provided, however, if the Net
Receipts that Publisher actually receives from Distributor’s exploitation of the
Distribution Rights for the Selected Games in Mexico during a given year of the
Term of Exclusivity is less than the target therefor agreed upon by the parties,
the Distribution Rights in Mexico automatically shall revert to Publisher at the
end of the relevant year of the Term of Exclusivity, subject to the rights under
any existing Game Details Appendix. The parties promptly shall meet after the
execution of this Short Form Distribution Agreement and discuss in good faith
and agree before December 19, 2007 on such “target” for the first year of the
Term of Exclusivity. With respect to each year of the Term of Exclusivity after
the first year, the parties shall agree on the applicable “target” on or before
the date that if thirty (30) days before the commencement of such year.   4.  
Term of Exclusivity of this Short Form Distribution Agreement:       The “Term
of Exclusivity” shall be the three (3) year period commencing on the Effective
Date, unless earlier terminated in accordance with the terms thereof; provided,
however, if the Net Receipts that Publisher actually receives from Distributor’s
exploitation of the Distribution Rights for the Selected Games in the Territory
during the first year of the Term of Exclusivity is less than eighty percent
(80%) of the target therefor agreed upon by the parties, the Term of Exclusivity
shall be reduced to two (2) years (provided that the quality of the Games and
release dates will be comparable to the expected ones). The parties promptly
shall meet after the execution of this Short Form Distribution Agreement and
discuss in good faith and agree before December 19, 2007 on such “target” for
the first year of the Term of Exclusivity. For the avoidance of doubt, any
termination of the Term of Exclusivity shall not affect the duration of the Game
Term for any Selected Games.       The Term of Exclusivity shall automatically
extend for consecutive one (1) year periods on its anniversary date unless
either party delivers to the other party a written notice of non-extension not
less than one (1) year prior to the then scheduled expiration date of the term.
      Game Terms:       The Game Term for each Game shall be provided in the
applicable Game Details Appendix on a game-by-game basis.   5.   Game Detail
Appendix: Publisher shall notify Distributor when Publisher has acquired the
rights to a Game or establishes a plan to develop a new Game or an updated
version or expansion of an existing Game. Such notice shall include a
description of the Game, the expected development schedule (including, without
limitation, the estimated delivery date of the gold master(s) and the estimated
initial commercial release date thereof). Within thirty (30) days following
receipt of this information, Distributor shall provide Publisher with a unit
sales plan (“Unit Sales Plan”) setting forth sales projections for each Platform
for which such Game is being developed, which unit sales plan(s) shall be agreed
to and approved in writing by Publisher. The parties shall execute, on a Game by
Game basis, the Game Details Appendix for each Selected Game. Publisher shall
notify Distributor of any potential material delay in the delivery of the gold
master of any Selected Game and, if such a delay is expected to exceed three

4



--------------------------------------------------------------------------------



 



    (3) months (or thirty (30) days for any Selected Game that Distributor is
going to commercially release in Q4 of any calendar year), the parties shall, in
good faith, renegotiate the Unit Sales Plan and the marketing plan therefor.
Such Unit Sales Plan and marketing plan could also be renegotiated in case the
quality of any Selected Game is lower than the expected quality as defined in
the corresponding Game Detail Appendix.       The Game Details Appendix for each
Selected Game shall, among other things, include the following commitments on
the part of Distributor:       Initial Order: The number of units of such Game,
allocated by Platform, to be manufactured by (or on behalf of) Distributor as
well as the estimated initial commercial release date therefor in the Territory.
      Minimum Guarantee: The minimum number of such units, allocated by
Platform, inclusive of the Initial Order, that Distributor shall be obligated to
manufacture (or have manufactured) and pay Publisher a royalty in connection
therewith during the applicable Game Term.       Royalty: The parties shall
agree on a Royalty on a Game-by-Game basis in the corresponding Game Details
Appendix that will either be: (a) a flat per-unit fee per manufactured unit or
(b) a percentage of the corresponding Net Receipts (as hereinafter defined),
less only the Distribution Fee (as hereinafter defined) and COGs. As used
herein, (x) “Net Receipts” shall mean all gross receipts from the sale of the
Game less only Chargebacks (as hereinafter defined), plus net licensing
receipts; (y) “Distribution Fee” shall mean the fee paid to Distributor for
distributing the Selected Game which shall be equal to thirty percent (30%) of
the Net Receipts; and (z) “Chargebacks” shall mean price protections, returns,
co-op, MDF and other customary deductions and discounts granted to customers in
connection with the distribution of any Game. Chargebacks shall be capped, in
the aggregate, at twenty-five percent (25%) of the gross receipts.      
Marketing Commitment: With respect to each Selected Game, the Games Detail
Appendix shall specify the minimum amount required to be invested by Distributor
for marketing and promoting such Selected Game (the “Marketing Commitment”).
Each Marketing Commitment shall be in line with the projections set forth in
applicable Unit Sales Plan, provided, that with respect to any Selected Game
where the Publisher has commitments to third parties with respect to minimum
marketing expenditures, such Marketing Commitment shall comply with such minimum
marketing expenditures. All marketing costs are included in the Distribution Fee
and shall be solely borne by Distributor.   6.   Payment Terms:       Payments
to Publisher: The corresponding Royalty for the Initial Order for any Selected
Game shall be paid by Distributor to Publisher as follows: (a) with respect to
any SKU of a Selected Game that is on a proprietary platform (i.e., any platform
for which the platform owner (e.g., Sony, Microsoft, Nintendo) must approve and
manufacture (or control manufacturing of) the Selected Game), Distributor shall
make such payment no later than thirty (30) calendar days following the date on
which such platform owner approves the gold master of such Selected Game; and
(b) with respect to all other SKUs of any Selected Games, thirty (30) days
following the delivery of the gold master(s) therefor. Before manufacturing (or
having manufactured) any additional units thereof, Distributor shall pay the
applicable Royalty to Publisher with respect to such additional units.      
Accounting Statements. Distributor will provide Publisher no later than thirty
(30) calendar days following the end of each month, an accurate and detailed
accounting statement in a format to be

5



--------------------------------------------------------------------------------



 



    determined by Publisher in its reasonable discretion relating to the sale of
all Selected Games in the Territory.       Audit Rights. During the Term, and
for a period of thirty-six (36) months thereafter, Publisher may itself or
through any independent U.S. accounting firm upon reasonable advance written
notice of at least ten (10) days to Distributor, audit the records relevant to
the subject matter of this Short Form Distribution Agreement during normal
business hours and in such a manner as not unreasonably interfere with the
normal business activities of Distributor. Such auditor shall be independent of
the Publisher and its affiliates and shall be engaged on a flat fee basis with
respect to such audit. All corresponding audit costs shall be at Publisher’s
expense unless such audit reveals at least a five percent (5%) shortfall in
amounts owing to Publisher, in which case, Distributor shall reimburse Publisher
for the costs of such audit.   7.   Publisher’s Obligations:       Minimum
Products. Publisher shall use commercially reasonable efforts to make available
to Distributor at least 20 SKUs (including all SKUs of the “Humongous Games”)
per year of the Term of Exclusivity for distribution in the Territory by
Distributor in accordance with the provisions of this Short Form Distribution
Agreement. In particular, Publisher shall use commercially reasonable efforts to
make available the SKUs set forth on Exhibit B, being agreed that this list is
only tentative, non-binding and may be modified.   8.   Distributor’s and
Publisher’s Obligations:       Orders. Distributor shall place and manage orders
with platform manufacturers in accordance with applicable Game Details Appendix
and shall make appropriate payments to such platform manufacturers.      
Customer Support by Distributor: Distributor shall provide customer support to
all sub-distributors, retailers and end-user customers in the Territory up to
the generally accepted industry-standard level support in the entertainment
software industry in the Territory. The Publisher shall provide second-level
customer support in the Territory up to the generally accepted industry-standard
level support in the entertainment software industry in the Territory.      
Marketing Obligations: For each Selected Game, the parties shall agree upon a
marketing plan that shall be in line with the projections set forth in
applicable Unit Sales Plan.       Distribution Obligations. To be supplemented
in the Long Form Distribution Agreement and notably:

  (a)   When manufacturing (or having manufactured) finished goods units,
Distributor warrants that it shall commence distribution for each such Game at
the same time as Publisher or no later than two (2) months after receipt of the
Gold Master for such Game, if no distribution of the Game is undertaken by
Publisher in the rest of the world.     (b)   Distributor shall spend, at a
minimum, the Marketing Commitment and is not entitled to any repayment of any
and all marketing costs.

9.   Online Rights: For the avoidance of doubt, Distributor will have the
exclusive right to distribute and sell in the Territory during the applicable
Game Terms the Selected Games in the Digital Download Format for which the
parties entered into a Game Details Appendix (provided such digital rights were
granted to Publisher for the Territory). Notwithstanding the foregoing,

6



--------------------------------------------------------------------------------



 



    Publisher shall have the exclusive right to distribute in the Digital
Download Format in the Territory all Games other than those Selected Games for
which Publisher granted Distributor such digital distribution right. In
connection with Publisher’s distribution of such Games in the Digital Download
Format, Distributor hereby grants Publisher a trademark license to use
Publisher’s trademarks in connection therewith and Publisher shall pay
Distributor a royalty equal to eight percent (8%) of the Online Net Revenues
that Publisher receives from the distribution of such Games in the Territory via
the Online Platform. The Long Form Distribution Agreement shall include a
minimum guarantee relating to the amount of royalties that Publisher shall pay
Distributor for the foregoing trademark license. As used herein, “Online Net
Revenues” shall mean gross receipts, less duties, taxes, commissions,
chargebacks, MDF and returns.       Atari.com Internet Site: Notwithstanding the
terms and conditions of that certain Trademark License Agreement dated
September 4, 2003 entered into by and between Infogrames Entertainment SA, Atari
Interactive Inc. and Atari Inc., the parties hereby agree that, commencing as of
February 1, 2008, Publisher shall have the sole and exclusive right to operate
the Atari.com Internet site. Publisher shall place a link from the Atari.com
Internet site to Distributor’s Internet site where the Selected Games are
distributed in the Digital Download Format. On or before December 19, 2007, the
parties shall negotiate and enter into a separate agreement that shall, among
other things, define the terms and conditions of the transfer and management and
operating responsibilities of the Atari.com Internet site.   10.   Intellectual
Property Rights: Publisher does not grant to Distributor, any right, title or
interest in or to: the Games; any trademarks of Publisher; and/or any
modifications, enhancements and/or derivative works of any Game or any
Intellectual Property Rights embodied therein and related thereto.   11.  
Expiration/Termination of the Short Form Distribution Agreement: Publisher may
terminate this Short Form Distribution Agreement: (i) in the event that the
Distributor materially breaches this Short Form Distribution Agreement and such
breach continues for a period of thirty (30) days following notice of such
breach from the Publisher; (ii) the Distributor files a voluntary bankruptcy
case or becomes the subject of an involuntary bankruptcy case and such case is
not dismissed within 90 days; (iii) the Distributor files, has filed or
otherwise seeks an assignment for the benefit of its creditors; and/or (iv) the
Distributor files, has filed or otherwise seeks the appointment of a
receivership for its assets. Distributor may terminate this Short
Form Distribution Agreement (i) in the event that the Distributor materially
breaches this Short Form Distribution Agreement and such breach continues for a
period of thirty (30) days following notice of such breach from the Publisher.
Each party may terminate any particular Game Details Appendix in the event that
the other party materially breaches such Game Details Appendix and such breach
continues for a period of thirty (30) days following notice of such breach from
the other party. In the Long Form Distribution Agreement, Publisher shall have
an additional right to terminate the Long Form Distribution Agreement for
multiple breaches of the Game Details Appendices by Distributor – the details of
this termination right shall be determined by the parties pursuant to good faith
negotiations.   12.   Assignment: Publisher may assign this Short
Form Distribution Agreement and/or any of its obligations and/or its rights
under the same, in whole or in part, to any person. Except as expressly
authorized thereunder, Distributor may not assign its obligations and/or rights
under this Short Form Distribution Agreement to any person whatsoever and any
such purported assignment or other disposition by Distributor shall be null and
void. Distributor may sublicense its rights to any affiliate that is controlled
directly or indirectly by Distributor or its corporate parent, Publisher.

7



--------------------------------------------------------------------------------



 



13.   Time is of the Essence/Computation of Time Periods: Time shall be of the
essence for the purpose of the performance by the parties hereto under this
Short Form Distribution Agreement.   14.   Governing Law: This Short
Form Distribution Agreement will be governed by and interpreted in accordance
with the laws of New York. The parties hereby agree that any action arising out
of this Agreement will be brought solely under the relevant courts located in
New York, New York and irrevocably submit to the exclusive jurisdiction of any
such court and waive any objection that either party may now or hereafter have
to the venue of any such action or proceeding in any such court or that such
action or proceeding was brought in an inconvenient court and agree not to plead
or claim the same.

[The Next Page Is The Signature Page]

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the duly authorized representatives of each of the parties
hereto have executed this Agreement as of the day and year first written above.

                      Infogrames Entertainment SA       Atari Inc.    
 
                   
By:
  /s/ Patrick Leleu
 
      By:   /s/ Curtis G. Solsvig
 
   
 
  (Signature)           (Signature)    
 
                   
Name:
  Patrick Leleu
 
      Name:   Curtis Solsvig
 
   
 
  (Print)           (Print)    
 
                   
Title:
  Chairman and CEO
 
      Title:   Chief Restructuring Officer
 
   
 
  (Print)           (Print)    
 
                    Atari Europe SAS       Atari Interactive Inc.    
 
                   
By:
  /s/ Patrick Leleu
 
      By:   /s/ Hastefort
 
   
 
  (Signature)           (Signature)    
 
                   
Name:
  Patrick Leleu
 
      Name:   Hastefort
 
   
 
  (Print)           (Print)    
 
                   
Title:
  Representing Infogrames
 
      Title:   CEO
 
   
 
  (Print)           (Print)    

9



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF GAME DETAILS APPENDIX

10



--------------------------------------------------------------------------------



 



APPENDIX NO. [     ]
TO EXHIBIT A
GAME: “                    ”
     This Appendix No. [___] to Exhibit A (“Appendix”) is made and entered into
as of [Distribution Pick-up Date (as defined in the Agreement] by and between
[•] (“Publisher”) and [•] (“Distributor”) pursuant to that certain Short Form
Distribution Agreement by and between Publisher and Distributor dated as of
[                    ], 2007 (the “Agreement”). All capitalized terms not
defined herein shall have the meaning given them in the Short Form Distribution
Agreement.
     The parties hereby acknowledge, agree and confirm that as of Effective Date
of this Appendix, the interactive entertainment software product(s) listed below
are Game(s) subject to the terms and conditions of the Agreement.

     
1. Game(s)
  [                                                            ].
 
   
2. Platform(s)
  [                                                            ].
 
   
3. Manufacturer(s)
  [SCEA, Microsoft and/or Nintendo; replicator(s) for PC CD-ROM/DVD-ROM
version(s)
 
   
4. Anticipated Gold Master Delivery Date
  [Date for each Platform version].
 
   
5. Expected Quality of the Game
  [                                                            ].
 
   
6. Language(s)
  [                                                            ].
 
   
7. Game Term
  From the Distribution Pick-Up Date for the Distributed Game referenced above
to [                    , 20___].
 
   
8. Initial Order
  [                                                            ]
 
   
9. Minimum Guarantee /MG Payment Schedule
  [                                                            ]
 
   
10. Royalty
  [                                                            ]
 
   
11. Marketing Commitment
  X % of the projected Net Receipts for such Game as indicated in the Unit Sales
Plan with a minimum of US$                    
 
   
12. Territory
  The fifty (50) states of the United States of America, the District of
Columbia and Puerto Rico, Mexico and Canada, and the respective territories,
possessions and commonwealths of the United States of America, Mexico and Canada
(including the U.S. Virgin Islands and Guam), Bermuda, any territory subject to
the jurisdiction of an Indian tribe or band, or Alaskan village, which is
recognized by U.S., Mexican or Canadian federal law or formally acknowledged by
a state of the United States or Mexico or province of Canada, ships and aircraft
registered in and/or flying the flag of the United States, Mexico or Canada
marine installations including oil rigs serviced from any jurisdiction
comprising part of the territory as described above, military installations
wherever situated at which armed forces of the United States, Mexico or Canada
are stationed, and any other governmental installations of the United States,
Mexico or Canada wherever situated throughout the universe.

11